
	

114 SRES 369 ATS: Affirming the importance of student data privacy and recognizing Digital Learning Day.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 369
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2016
			Mr. Daines (for himself and Mr. Blumenthal) submitted the following resolution; which was considered and agreed to
		RESOLUTION
		Affirming the importance of student data privacy and recognizing Digital Learning Day.
	
	
 Whereas, on February 17, 2016, Digital Learning Day is recognized; Whereas laws must sufficiently protect the personal information of students as data becomes a form of currency;
 Whereas, without sufficient safeguards, student information could end up in the hands of criminals or other bad actors around the world;
 Whereas Digital Learning Day highlights the many ways in which technology can enhance the classroom experience;
 Whereas teachers and schools use technology and digital information in innovative ways that benefit students;
 Whereas schools use electronic records to update student information and transfer electronic records from one school to another school; and
 Whereas it is important to maintain student privacy and ensure the data is stored safely and securely: Now, therefore, be it
		
	
 By the Senate, that Congress recognizes— (1)the benefits of digital learning and the importance of student privacy; and
 (2)that policies should safeguard student data and encourage innovative educational technologies.
			
